Citation Nr: 0908618	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-08 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disability, 
for the purpose of accrued benefits.

2.  Entitlement to service connection for a heart disability, 
for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to March 
1955.  The Veteran died in November 2003.  The appellant is 
the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

In a February 2009 brief, the representative requested a 
medical opinion as to whether a service connected disability 
caused or contributed to the Veteran's death.  The issue of 
entitlement to service connection for the cause of the 
Veteran's death (DIC) is not currently before the Board, but 
the claim is referred to the RO for appropriate development.  


FINDINGS OF FACT

1.  The Veteran's last attempt to reopen a prior claim for 
entitlement to service connection for a heart disability was 
denied in a January 1973 rating decision; the Veteran did not 
appeal this decision.  .

2.  Evidence received since the January 1973 decision is 
neither previously of record nor cumulative or redundant of 
other evidence of record and raises a reasonable possibility 
of substantiating that claim.

3.  The Veteran's heart condition was not permanently 
aggravated by his active military service.  


CONCLUSIONS OF LAW

1.  The January 1973 rating decision that denied a claim to 
reopen a prior claim of entitlement to service connection for 
a heart disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  New and material evidence having been received since the 
January 1973 rating decision, that claim for entitlement to 
service connection for a heart disability is reopened for the 
purpose of accrued benefits.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R.  § 3.156 (2008).

3.  Service connection for a heart disability for the 
purposes of accrued benefits is not established.  38 U.S.C.A. 
§§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2008).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002); 38 C.F.R. § 3.1000 (2008); Jones v. West, 136 
F.3d 1299 (Fed. Cir. 1998).

The substance of the survivor's claim is purely derivative 
from any benefit to which the Veteran might have been 
entitled at his death; that is, the survivor cannot receive 
any such attributed benefit that the Veteran could not have 
received upon proper application therefore.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994).

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the Veteran's death is evaluated. 38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 
353, 360-61 (1993), the Court held that service department 
and certain VA medical records are considered as being 
constructively of record at the date of death although they 
may not physically be in the claims file until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, and reports of autopsy made by VA on date of death.

The Veteran died in November 2003.  At the time of his death, 
a claim was pending to determine whether new and material 
evidence had been presented to reopen a claim for entitlement 
to service connection for a heart disability.  In November 
2003, the appellant, who is the Veteran's surviving spouse, 
filed a claim for accrued benefits.  As the appellant has 
standing to file a claim for accrued benefits, the Veteran 
had a claim pending at the time of death, and the claim for 
accrued benefits was filed within one year of the Veteran's 
death, the only issue is whether the Veteran would have 
prevailed on the claim if he had not died.  

The Veteran's original claim for entitlement to service 
connection for a heart disability was denied in an August 
1955 RO decision and a March 1956 Board decision.  The 
Veteran has repeatedly attempted to reopen this claim.  In 
June 1971, the Veteran filed his last attempt to reopen his 
prior claim prior to the present one.  In an un-appealed 
January 1973 decision, the RO determined that the Veteran had 
failed to present new and material evidence and denied his 
claim to reopen.  The Veteran again attempted to reopen his 
claim in November 2001 and the RO denied his claim in an 
August 2002 rating decision.  The Veteran appealed and at the 
time of his death in November 2003, his appeal was pending 
before the Board.  

In a March 2004 decision, the Board adjudicated the claim 
arising from appeal of the August 2002 rating decision.  
However, since the decision was rendered after the Veteran's 
death, it is moot.  A separate decision has been rendered 
which vacates that March 2004 decision.  

The Board has the jurisdictional responsibility to consider 
the issue, regardless of the RO's determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.  

New and Material Evidence

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The appellant's prior claims were denied on the basis that 
the Veteran's pre-existing heart disability was not 
permanently aggravated by his active service.  Thus, for 
evidence in this case to be considered "new and material", 
it must raise a reasonable possibility of establishing that 
the Veteran's heart disability was permanently worsened 
beyond the natural progression of the disease by his service. 

The Veteran has submitted a March 2003 report from Dr. 
"J.M.B.", stating the following:

The patient drafted his duty in view he has marked 
limitation of exercise.  Is well knonw [sic] the 
patient with valvulopathy may worse with pulmonary 
congestion, cardiac arrhythmia or chest pain or 
limited in activity in view of rheumatic heart 
disease.  There is no doubh [sic] that the active 
perior[sic] may be worse the cardiovascular 
condition of this patient. 

Although the translated report is not entirely clear, it does 
appear to be a speculative nexus opinion stating that the 
Veteran's condition was aggravated by his period of active 
duty.  

The evidence presented is new and material and the Veteran's 
claim for entitlement to service connection for a heart 
disability must be reopened.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153. 
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  

Additionally, the Court has consistently stated that 
"temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

The evidence of record at the time of the time of the 
Veteran's death included the Veteran's service medical 
records.  The Veteran's induction examination, dated January 
1954, notes abnormalities of the heart.  The problem was 
described as, "Soft blowing systolic murmur heard best at 
apex probably functional.  Not disqualifying."  The report 
also notes that the Veteran claimed he had rheumatic fever as 
a child.  There are several subsequent reports of heart 
problems noted throughout the SMRs.  In February 1955, the 
Veteran was found to have a "pronounced systolic impulse at 
suprasternal area," occasional dyspnea on effort, and an 
enlarged, boat-shaped heart.  

In March 1955, the Veteran had a series of examinations that 
concluded in a disability separation.  These included a 
radiology report which indicated a moderate enlargement of 
the left ventrical and an X-ray showing findings "consistent 
with aortic and mitral valvular disease."  A hospital report 
shows a diagnosis of inactive rheumatic heart disease, with a 
notation that the condition existed prior to enlistment.  The 
hospital notes show that the Veteran complained of dyspnea 
and an examination revealed systolic murmurs.  Again, the 
examiner noted that the condition existed prior to service, 
but added, "Maybe question of service aggravation."  

The hospital documents also include a report by an examiner 
who noted the Veteran brought records from his civilian 
physician to his induction examination.  The examiner wrote 
that the Veteran had rheumatic fever as a child and, "He was 
well until he took his basic training when he experienced 
rapid heart action and exertional dyspnea. . . Exertional 
dyspnea has increased."  The examiner noted that the Veteran 
had reported to sick call on several occasions but was always 
returned to duty.  Finally, the army Medical Board found the 
Veteran unfit for duty due to stenosis and insufficiency of 
the mitral and aortic heart valves.  The Medical Board found 
that the condition existed prior to service and was not 
permanently aggravated by service.

In addition to the Veteran's service medical records, the 
claims file also contains outpatient and hospital treatment 
records from the Veteran's private physicians and VA 
hospitals.  First, the claims file contains a letter from a 
private physician noting that the Veteran was treated for 
rheumatic heart disease at the Bayamon District Hospital in 
1944 and 1948 through 1951.  The claims file also contains a 
letter from a different private physician who noted that the 
Veteran was treated for rheumatic heart disease and that the 
Veteran was studying in a university but was excused from all 
military and other exercises under orders of the university's 
medical staff.  Each of these letters was dated in August 
1953 and is stamped, "Local Board No. 24, Dorado, Puerto 
Rico, August 1953."  

In addition, the file contains a letter from the Bayamon 
Hospital dated May 1955 listing the Veteran's periods of 
hospitalization.

The claims file also contains a report of a VA examination 
dated June 1955.  The examiner did not diagnose the Veteran, 
but wrote, "see specialist report."  This may refer to a 
hospitalization from June through July 1955.  The report, 
dated August 1955, lists the Veteran's diagnoses as "heart 
disease, untreated, unchanged."  He was listed as 
functional, class II.  The file contains another report from 
the same hospital, describing a hospitalization from June 
through July 1957.  The Veteran was diagnosed with "heart 
disease, improved."  Again, he was listed as functional, 
class II.

In February 1956, the RO received a statement from the 
Veteran's mother confirming that he has had a heart condition 
since childhood.  The Veteran's mother wrote that she and her 
son had submitted medical certificates describing his 
condition to the examiner at the time of the Veteran's 
induction.  However, the examiner felt that the Veteran was 
qualified for military duty.

The Veteran was hospitalized again in December 1957 to be 
evaluated as a possible candidate for cardiac surgery.  He 
underwent catheterization but was not found to be a good 
candidate for surgery.  The Veteran was diagnosed with aortic 
stenosis and aortic insufficiency along with rheumatic fever, 
activity undetermined.

In October 1959, the RO received a letter from Dr. Perez who 
evaluated the Veteran's possibility for future employment.  
The doctor described the Veteran's medical history and wrote, 
"It is quite difficult to determine at present if there 
existed any aggravation of his condition while in the Armed 
Services as we have no written evidence of his previous 
cardiac status, etc."  The doctor also determined that it 
was unlikely the Veteran would be capable of earning a 
living.

The Veteran underwent another VA examination in December 
1959.  He was diagnosed with organic heart disease and had a 
functional class of III.  The Veteran began to receive a 
disability pension subsequent to this examination.

A May 1961 VA examination revealed that the Veteran's heart 
continued to show signs of rheumatic aortic and mitral 
valvular disease, with probable primarily aortic 
insufficiency.  At the same time, the RO received another 
letter from the Veteran's mother stating that her son's 
condition was aggravated as a result of his military service.  
In May 1963, the Veteran underwent another VA examination.  
The examiner diagnosed the Veteran with rheumatic heart 
disease, inactive.  In January 1964, the Veteran was again 
hospitalized with organic heart disease.

In August and October 1964, the RO received letters from the 
Veteran's doctor stating he was disabled and could not work 
until advised by a physician.  

In March 1965, the Veteran was again hospitalized for his 
heart condition.  He was transferred to another hospital to 
undergo open-heart surgery with probable valve replacement.  
In July 1965, the Veteran underwent a Starr-Edwards aortic 
valve prosthesis insertion with cardiopulmonary bypass.  
After the surgery, the Veteran was again hospitalized in 
January 1968 and April 1970 after experiencing weakness in 
his left side and palpitations.  In July 1971, the Veteran 
was hospitalized with gross hematuria.   

A VA examination dated March 1984 indicates that the 
Veteran's condition has improved since his valve replacement 
surgery.  The file also contains a cardiac catheterization 
report dated August 1984 in which the Veteran was diagnosed 
with severe mitral regurgitation, left ventrical dysfunction, 
and mild pulmonary hypertension.  

The Veteran has also submitted an August 2002 report by Dr. 
J.M.B. confirming the Veteran's previous diagnoses, as well 
as diagnosing the Veteran with congestive heart failure and 
other heart conditions.  In March 2003, Dr. J.M.B. submitted 
another report, stating the following:

The patient drafted his duty in view he has 
marked limitation of exercise.  Is well 
knonw [sic] the patient with valvulopathy 
may worse with pulmonary congestion, cardiac 
arrhythmia or chest pain or limited in 
activity in view of rheumatic heart disease.  
There is no doubh [sic] that the active 
perior[sic] may be worse the cardiovascular 
condition of this patient.

The claims file also contains three additional VA examination 
reports, dated June 2003.  There is a genitourinary 
examination stating that the Veteran has developed chronic 
renal insufficiency which may have been aggravated by his 
congestive heart failure.  In addition, there is an 
examination to determine whether the Veteran requires aid and 
attendance.  Based on this examination, the RO determined 
that the Veteran is entitled to a special pension for aid and 
attendance.  The claims file also contains a heart 
examination diagnosing the Veteran with valvular heart 
disease, chronic congestive heart failure, atrial 
fibrillation with variable ventricular response, and arterial 
hypertension.

Finally, the record contains a VA Death Note prepared 
following the Veteran's death in November 2003 which reports 
that the possible causes of the Veteran's death include acute 
intracerebral hemorrhage and severe LV dysfunction with 
ischemic cardiomyopathy.  The Veteran's death certificate is 
also of record and lists the Veteran's immediate cause of 
death as acute hemorrhagic stroke and the contributing causes 
of death as severe LV dysfunction and ischemic 
cardiomyopathy.  

"Temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

While the Veteran's service treatment records show that the 
Veteran suffered from palpitations and shortness of breath in 
service, nothing in the service records indicate that the 
underlying condition permanently worsened.  The Veteran was 
given an extensive medical examination prior to his discharge 
from service and at that time, the examining physician 
concluded that the Veteran's heart disability had not been 
permanently aggravated, providing highly probative evidence 
against the Veteran's claim.  

The Board has carefully considered the March 2003 report from 
Dr. J.M.B., but this report is difficult to interpret and it 
is not clear whether the doctor believes that the Veteran's 
heart disability was definitely worsened by his active 
military service or whether he is suggesting that the 
Veteran's heart disability may have worsened.  Furthermore, 
it is unclear how Dr. J.M.B. reached his conclusion since it 
does not appear that he had access to the Veteran's pre-
service medical records for comparison.  Rather, he seems to 
be saying that it is common medical knowledge that physical 
activity may worsen certain heart problems and therefore, it 
is possible that the Veteran's heart disability was 
permanently aggravated.  The report is badly written, 
undermining the doctor's competency.  The Board finds that 
Dr. J.M.B.'s report lacks sufficient clarity, definiteness, 
and rationale to have much probative value.    

The Board finds that the service and post-service medical 
record (overall) provides evidence against this claim, 
clearly indicating a problem that has no connection with 
service from January 1954 to March 1955 (less than four 
months of service more than 50 years ago).

The Board acknowledges that the appellant, the Veteran, and 
the Veteran's mother all sincerely believed that his heart 
disability was permanently worsened during his active 
service.  However, they are not competent to provide an 
expert opinion as to the etiology of the Veteran's 
disability.  They are not medical experts and do not have the 
appropriate education, training and experience to render such 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

Based on all the evidence of record at the time of the 
Veteran's death, the Board finds by a preponderance of the 
evidence that the Veteran's heart disability was not 
permanently aggravated by his active service.  Accordingly, 
entitlement to service connection for a heart disability for 
purpose of accrued benefits is not warranted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  




The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for a heart disability is being denied, and hence 
no rating or effective date will be assigned with respect to 
this claimed condition.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007). While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a pre-decisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice. 

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in August 2005.  The August 2005 letter 
informed the appellant in detail of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also informed of what evidence was required to reopen the 
Veteran's previously denied claim for entitlement to service 
connection for a heart disability and what the evidence 
needed to show to establish entitlement to service connection 
for a heart disability for purpose of accrued benefits.  

VA also has a duty to assist the appellant in the development 
of her claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

But in considering the appellant's claim for accrued 
benefits, generally, only evidence contained in the claims 
file at the time of the Veteran's death is evaluated. 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Accordingly, VA has no 
duty in this case to obtain additional records or a medical 
opinion.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor her representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of her claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

New and material evidence having been received, the Veteran's 
claim for entitlement to service connection for a heart 
disability is reopened, for the purpose of accrued benefits.

Entitlement to service connection for a heart disability, for 
the purpose of accrued benefits, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


